Exhibit Interim Consolidated Financial Statements (Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months and six months ended May 31, 2008 and 2007 (Unaudited) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) May 31, 2008 November 30,2007 (Unaudited) Assets Cash and cash equivalents (note 3) $ 12,389 $ 23,545 Clinical supplies (note 4) - 1,363 Tax credits recoverable 580 1,565 Prepaid expenses and deposits 500 787 Change in fair value of forward foreign exchange contracts - 376 13,469 27,636 Property and equipment 234 414 $ 13,703 $ 28,050 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 349 $ 1,175 Accrued liabilities 2,185 3,519 2,534 4,694 Shareholders' equity (note 7): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,391,386 common shares (November 30, 2007 - 22,391,386) 365,670 365,670 Warrants 16,725 16,725 Contributed surplus 23,295 22,744 Deficit (394,521 ) (381,783 ) 11,169 23,356 Future operations (note 1) Commitments and contingencies (note 11) Subsequent event (note 16) $ 13,703 $ 28,050 See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) (Unaudited) Three months endedMay 31, Six months endedMay 31, Period from December 1, 1987 to May 31, 2008 2007 2008 2007 2008 Expenses: Research and development $ 4,860 $ 3,736 $ 7,638 $ 6,759 $ 246,555 General and administration 2,929 4,888 5,610 8,476 122,838 Foreign exchange loss (gain) (338 ) 1,092 (135 ) 958 10,835 Loss before the undernoted (7,451 ) (9,716 ) (13,113 ) (16,193 ) (380,228 ) Interest expense on senior convertible notes payable - - - (5 ) (1,279 ) Accretion in carrying value of senior convertible notes payable - (36 ) - (728 ) (10,294 ) Amortization of deferred financing costs - (9 ) - (154 ) (3,057 ) Loss on extinguishment of senior convertible notes payable - (470 ) - (1,754 ) (6,749 ) Investment income 33 281 375 633 13,700 Change in fair value of embedded derivatives - 256 - 829 829 Loss and comprehensive loss for the period (7,418 ) (9,694 ) (12,738 ) (17,372 ) (387,078 ) Deficit, beginning of period: As originally reported (387,103 ) (360,684 ) (381,783 ) (351,374 ) (1,510 ) Impact of change in accounting for stock-based compensation - (4,006 ) Impact of change in accounting for financial instruments onDecember 1, 2006 - - - (1,632 ) (1,632 ) As revised (387,103 ) (360,684 ) (381,783 ) (353,006 ) Charge for acceleration payments on equity component of senior convertible notes payable - (295 ) Deficit, end of period $ (394,521 ) $ (370,378 ) $ (394,521 ) $ (370,378 ) $ (394,521 ) Basic and diluted loss per common share (note 8) $ (0.33 ) $ (0.54 ) $ (0.57 ) $ (1.02 ) $ - See accompanying notes to interim consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) (Unaudited) Three months endedMay 31, Six months endedMay 31, Period fromDecember 1,1987 toMay 31, 2008 2007 2008 2007 2008 Cash provided by (used in): Operating activities: Loss for the period $ (7,418 ) $ (9,694 ) $ (12,738 ) $ (17,372 ) $ (387,078 ) Items not involving cash: Amortization 125 127 187 253 6,347 Accretion in carrying value of senior convertible notes payable - 36 - 728 10,294 Amortization of deferred financing costs - 9 - 154 3,057 Loss on extinguishment of senior convertible notes payable - 470 - 1,754 6,749 Change in fair value of embedded derivatives - (256 ) - (829 ) (829 ) Stock-based compensation 316 890 551 1,453 10,130 Common shares issued for services - 2,485 Unrealized gain on forward foreign exchange contract - (376 ) Unrealized foreign exchange loss (gain) (33 ) 1,326 159 1,226 11,702 Other - (35 ) Change in non-cash operating working capital (557 ) (829 ) 841 (4,304 ) 1,792 (7,567 ) (7,921 ) (11,000 ) (16,937 ) (335,762 ) Financing activities: Shares and warrants issued for cash - 17,345 - 17,345 326,358 Warrants exercised for cash - 16,941 Options exercised for cash - 7,669 Share issue costs - (1,443 ) - (1,440 ) (24,646 ) Issue (repayment) of senior convertible notes payable, net (note 6) - (289 ) - (924 ) 38,512 Cash released from restriction (note 5) - 289 - 3,325 - Paid to related parties - (234 ) - 15,902 - 18,306 364,600 Investing activities: Purchases of property and equipment (6 ) (11 ) (6 ) (41 ) (2,471 ) Purchases of acquired technology - (1,283 ) Purchases of marketable securities - (244,846 ) Settlement of forward foreign exchange contracts - - - 10 (4,824 ) Maturities of marketable securities - 240,677 (6 ) (11 ) (6 ) (31 ) (12,747 ) Foreign exchange gain (loss) on cash held in foreign currency 32 (1,349 ) (150 ) (1,069 ) (3,702 ) Increase (decrease) in cash and cash equivalents (7,541 ) 6,621 (11,156 ) 269 12,389 Cash and cash equivalents, beginning of period 19,930 24,075 23,545 30,427 - Cash and cash equivalents, end of period $ 12,389 $ 30,696 $ 12,389 $ 30,696 $ 12,389 Supplemental cash flow information (note 9) See accompanying notes to interim consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and six months ended May 31, 2008 and 2007 (Unaudited) 1.Future operations: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations. The operations of the Company are not subject to any seasonality or cyclicality factors. The unaudited interim consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the unaudited interim consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December 1, 1987 (the date development operations commenced) to May 31, 2008. The accompanying unaudited interim consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has sustained losses since its formation and at May 31, 2008 had a deficit of $394.5 million.
